PER CURIAM.
Herman Chambers appeals the summary denial of his motion for postconviction relief. The motion, which is based on State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990), seeks belated appellate review of an October, 1990, order denying a prior motion for postconviction relief, with regard to which Chambers was afforded an evidentiary hearing and the assistance of counsel.
We find that the present motion sets forth a prima facie showing of Chambers’s entitlement to full appellate review of the October, 1990, proceedings. Unless the state or trial court can demonstrate that the claims contained within the present motion are untrue, the court should enter an order granting the relief requested and allowing Chambers to file a notice of appeal. See Hickman v. State, 581 So.2d 942 No. *17391-01213 (Fla. 2d DCA 1991) [16 F.L.W. D1640].
Reversed.
RYDER, A.C.J., and DANAHY and CAMPBELL, JJ., concur.